Citation Nr: 1711840	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-14 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.Connolly, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1976 to December 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased rating for migraines.  The Veteran's claim was transferred to the jurisdiction of the Nashville, Tennessee RO.  

In December 2014, the Board granted an increased rating of 50 percent for migraine headaches which was implemented in an April 2015 rating decision effective July 31, 2008.  In the Board's decision, the Board determined that the issue of entitlement to a TDIU rating had been raised by the record per Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) for consideration from July 31, 2008.  The Board remanded the TDIU issue.


FINDING OF FACT

The Veteran meets the schedular criteria for a TDIU and his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

The schedular criteria are met as the Veteran's service-connected migraines are 50 percent disabling and the overall combined rating is 90 percent.  The Veteran has the following service-connected disabilities: migraine headache (50 percent); residuals cholecystectomy with irritable bowel syndrome (IBS) (30 percent); residuals of heel spur, right and Achilles repair status post excision (10 percent); degenerative joint disease, right shoulder (20 percent from May 2016 and 10 percent before that date); surgical repair of hallux limitus right foot (10 percent);surgical repair of hallux limitus left foot (10 percent); tinnitus (10 percent); chronic sinusitis (30 percent from March 2015 and 10 percent before that date); residuals of thyroid cancer with a scar (10 percent); hearing loss (0 percent); hemorrhoids (0 percent); other scars (0 percent); and temporomandibular joint disorder (10 percent from October 2015 and 0 percent before that date).  The combined rating has been 90 percent from July 31, 2008.

In a September 2008 VA Form 21-8940, the Veteran reported that he had last worked fulltime in 2002 while on active duty, and that the service-connected disabilities that prevented him from securing or following any substantially gainful employment were his migraines and irritable bowel syndrome.  He reported that he had two years of college.  The Veteran's DD 214 indicates that his primary specialty was pharmacy superintendent for 10 years, and tactical aircraft superintendent for 16 years. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has not worked in many years.  The Board remanded this case for a medical assessment regarding the Veteran's unemployability status.

With regard to hearing loss and tinnitus, in a February 2016 VA opinion, the examiner indicated that the Veteran's hearing loss alone should not be a barrier to a wide range of employment settings.  The examiner stated that many individuals with the Veteran's degree of hearing loss function well in many occupational settings.  However, the examiner noted that the Veteran's hearing loss would cause some problems depending on the vocation.  The examiner indicated that functionally, this Veteran's hearing loss may interfere with his ability to understand conversations in background noise and in situations where he is unable to see the speaker.  The examiner also stated that the Veteran may have trouble working well in noisy environments and in environments which require him to often use non face-to-face communications equipment (such as intercoms, phone, etc.), or in jobs which require a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings").  However, as long as reasonable accommodations are made for him, the examiner opined that the Veteran should be able to perform most jobs for which he has the training and background.  The examiner indicated that the tinnitus does not preclude employment.  

With regard to the other disabilities, in April 2016, a VA examiner noted that the Veteran has right shoulder, right heel, and bilateral foot conditions which prevent physical employment.  However, the examiner opined that these conditions as well as the gastrointestinal condition, sinusitis, thyroid cancer, hemorrhoids, temporomandibular joint disorder, and scars would not prevent sedentary employment.  There was no opinion with regard to the impact of migraine headaches.  However, on current examination, it was noted that the migraine headaches did impact employment and that the Veteran had to lie down in the dark when he had a migraine headache.  Further, the Board notes that in the December 2014 decision, the Board determined that the Veteran's migraine headaches occur very frequently, are completely prostrating, and that the Veteran has prolonged attacks productive of severe economic inadaptability.  It was noted in the decision that the prostrating attacks occurred on average weekly and lasted 1-4 days; and that he had them about  6-7 times a month.  When he had an attack, the Veteran had to lie down in the dark (as confirmed again on current examination) and that he kept a vomit bucket close.  He indicated that he cannot work.

The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The evidence in its totality shows that physical employment is precluded due to orthopedic disabilities.  In addition, the Board finds that with all the disabilities combined and with particular emphasis on the migraine headaches, sedentary employment is also precluded.  The extent and nature of those headaches with additional limitations of the other service-connected disabilities renders the Veteran unable to reasonably sustain gainful employment.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability is warranted.


ORDER

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


